UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-52512 Coyote Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5874196 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ane, Davie, FL 33324 (Address of principal executive offices) (Zip Code) (786) 423-1811 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of November 13, 2012, there were 46,502,120 shares of the issuer's $.001 par value common stock issued and outstanding. 1 EXPLANATORY NOTE Coyote Resources Inc., a Nevada corporation (the “Registrant”) is filing this Amendment No. 2 to its Quarterly Report on Form 10-Q the period ended September 30, 2012, which was originally filed with the Securities and Exchange Commission on November 14, 2012 and amended on April 16, 2013 (“Amendment No. 1”) solely to include the nteractive Data File exhibits which were not included in Amendment No. 1. 2 Item 6.Exhibits. 31* Certification of Principal Executive and Financial Officer, pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 32* Certification of Principal Executive and Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 101.ins** Instant Document 101.sch** XBRL Taxonomy Schema Document 101.cal** XBRL Taxonomy Calculation Linkbase Document 101.def** XBRL Taxonomy Definition Linkbase Document 101.lab** XBRL Taxonomy Label Linkbase Document 101.pre** XBRL Taxonomy Presentation Linkbase Document * Previously filed in the Registrant’s Amendment No. 1 to its Quarterly Report on Form 10-Q/A filed on April 16, 2013. ** Filed herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Coyote Resources, Inc., a Nevada corporation Date: April 18, 2013 By: /s/Guy Martin Guy Martin President, Secretary and Treasurer (Principal Executive, Financial and Accounting Officer) 4
